Title: Thomas Ewell to Thomas Jefferson, 16 August 1819
From: Ewell, Thomas
To: Jefferson, Thomas


          
            Dear Sir,
            Washington 16 august 1819
          
          With this I hope you will receive three copies of the book I last wrote to you about.   I regret exceedingly that it is not a work more worthy of yr acceptance: the  errors of the type are excessive. I should be glad for a copy to be sent to yr Friend Mr Madison
          
            with most unbounded respect I continue yr obligd St
            Thos Ewell
          
        